               Case 1:20-cv-00270-AWI-JLT Document 18 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
 8                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   MARK RUSSELL,                                         CASE NO. 1:20-cv-00270-AWI-JLT
11                          Plaintiff,                     ORDER CLOSING THE CASE
12             v.                                          (Doc. 17)
     MARRIOTT INTERNATIONAL INC, et al.,
13
                            Defendants.
14

15

16             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

17   Procedure Rule 41(a)(1(A)(1). (Doc. 17) Accordingly, the Clerk of Court is DIRECTED to close this

18   action.

19
20   IT IS SO ORDERED.

21      Dated:      June 3, 2020                            /s/ Jennifer L. Thurston
22                                                   UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
